Jose F. and Nellyda G. Amaya et al. v. Deborah Wood















IN THE
TENTH COURT OF APPEALS
 

No. 10-00-207-CV

     JOSE F. AND NELLYDA G. AMAYA, ET AL.,
                                                                              Appellants
     v.

     DEBORAH WOOD,
                                                                              Appellee
 

From the 74th District Court
McLennan County, Texas
Trial Court # 2000-1300-3
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      On July 26, 2000, the parties filed an agreed motion to dismiss this appeal.  In relevant
portion, Rule 42.1 of the Texas Rules of Appellate Procedure provides:
(a)  The appellate court may dispose of an appeal as follows:
(1)  in accordance with an agreement signed by all parties or their attorneys and
filed with the clerk; or
(2)  in accordance with a motion of appellant to dismiss the appeal or affirm the
appealed judgment or order; but no party may be prevented from seeking any
relief to which it would otherwise be entitled.  
Tex. R. App. P. 42.1.
      The motion states that the parties have agreed to dismiss the appeal.  Attorneys for both
parties have signed the motion.
      Therefore, under the authority of Rule 42.1, the cause is dismissed.  Costs are taxed against
the party incurring them.

                                                                               PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Dismissed
Opinion delivered and filed January 17, 2001
Do not publish